Name: Council Implementing Regulation (EU) 2015/1862 of 18 October 2015 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: management;  international security;  international affairs;  international trade;  civil law;  Asia and Oceania
 Date Published: nan

 18.10.2015 EN Official Journal of the European Union L 274/161 COUNCIL IMPLEMENTING REGULATION (EU) 2015/1862 of 18 October 2015 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (1), and in particular Article 46 thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) On 14 July 2015, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy, reached an agreement with Iran on a long-term comprehensive solution to the Iranian nuclear issue. The full implementation of the Joint Comprehensive Plan of Action (JCPOA) will ensure the exclusively peaceful nature of the Iranian nuclear programme, and provide for the comprehensive lifting of all nuclear-related sanctions. (3) In accordance with the JCPOA, the Council has decided to suspend the restrictive measures applying to individuals and entities set out in Annexes V and VI to Decision 2010/413/CFSP simultaneously with the IAEA-verified implementation by Iran of agreed nuclear-related measures. These individuals and entities should be removed from the list of persons and entities subject to restrictive measures set out in Annexes VIII and IX to Regulation (EU) No 267/2012 simultaneously with the IAEA-verified implementation by Iran of agreed nuclear-related measures. (4) Regulation (EU) No 267/2012 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes VIII and IX to Regulation (EU) No 267/2012 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall apply from the date referred to in the second subparagraph of Article 2 of Council Decision (CFSP) 2015/1863 (2). The date of application shall be published on the same day in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2015. For the Council The President J. ASSELBORN (1) OJ L 88, 24.3.2012, p. 1. (2) Council Decision (CFSP) 2015/1863 of 18 October 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (see page 174 of this Official Journal). ANNEX I. The persons and entities listed below, and the related entries, are deleted from the list set out in Annex VIII to Regulation (EU) No 267/2012. 1. AGHA-JANI, Dawood 2. ALAI, Amir Moayyed 3. ASGARPOUR, Behman 4. ASHIANI, Mohammad Fedai 5. ASHTIANI, Abbas Rezaee 6. ATOMIC ENERGY ORGANISATION OF IRAN (AEOI) 7. BAKHTIAR, Haleh 8. BEHZAD, Morteza 9. ESFAHAN NUCLEAR FUEL RESEARCH AND PRODUCTION CENTRE (NFRPC) AND ESFAHAN NUCLEAR TECHNOLOGY CENTRE (ENTC) 10. FIRST EAST EXPORT BANK, P.L.C.: 11. HOSSEINI, Seyyed Hussein 12. IRANO HIND SHIPPING COMPANY 13. IRISL BENELUX NV 14. JABBER IBN HAYAN 15. KARAJ NUCLEAR RESEARCH CENTRE 16. KAVOSHYAR COMPANY 17. LEILABADI, Ali Hajinia 18. MESBAH ENERGY COMPANY 19. MODERN INDUSTRIES TECHNIQUE COMPANY 20. MOHAJERANI, Hamid-Reza 21. MOHAMMADI, Jafar 22. MONAJEMI, Ehsan 23. NOBARI, Houshang 24. NOVIN ENERGY COMPANY 25. NUCLEAR RESEARCH CENTER FOR AGRICULTURE AND MEDICINE 26. PARS TRASH COMPANY 27. PISHGAM (PIONEER) ENERGY INDUSTRIES 28. QANNADI, Mohammad 29. RAHIMI, Amir 30. RAHIQI, Javad 31. RASHIDI, Abbas 32. SABET, M. Javad Karimi 33. SAFDARI, Seyed Jaber 34. SOLEYMANI, Ghasem 35. SOUTH SHIPPING LINE IRAN (SSL) 36. TAMAS COMPANY II. The persons and entities listed below, and the related entries, are deleted from the list set out in Annex IX to Regulation (EU) No 267/2012. 1. ACENA SHIPPING COMPANY LIMITED 2. ADVANCE NOVEL 3. AGHAJARI OIL & GAS PRODUCTION COMPANY 4. AGHAZADEH, Reza 5. AHMADIAN, Mohammad 6. AKHAVAN-FARD, Massoud 7. ALPHA EFFORT LTD 8. ALPHA KARA NAVIGATION LIMITED 9. ALPHA NARI NAVIGATION LIMITED 10. ARIAN BANK 11. ARVANDAN OIL & GAS COMPANY 12. ASHTEAD SHIPPING COMPANY LTD 13. ASPASIS MARINE CORPORATION 14. ASSA CORPORATION 15. ASSA CORPORATION LTD 16. ATLANTIC INTERMODAL 17. AVRASYA CONTAINER SHIPPING LINES 18. AZARAB INDUSTRIES 19. AZORES SHIPPING COMPANY ALIAS AZORES SHIPPING FZE LLC 20. BANCO INTERNACIONAL DE DESARROLLO CA 21. BANK KARGOSHAE 22. BANK MELLAT 23. BANK MELLI IRAN INVESTMENT COMPANY 24. BANK MELLI IRAN ZAO 25. BANK MELLI PRINTING AND PUBLISHING COMPANY 26. BANK MELLI 27. BANK OF INDUSTRY AND MINE 28. BANK REFAH KARGARAN 29. BANK TEJARAT 30. BEST PRECISE LTD 31. BETA KARA NAVIGATION LTD 32. BIIS MARITIME LIMITED 33. BIS MARITIME LIMITED 34. BONAB RESEARCH CENTER 35. BRAIT HOLDING SA 36. BRIGHT JYOTI SHIPPING 37. BRIGHT SHIP FZC 38. BUSHEHR SHIPPING COMPANY LIMITED 39. BYFLEET SHIPPING COMPANY LTD 40. CEMENT INVESTMENT AND DEVELOPMENT COMPANY 41. CENTRAL BANK OF IRAN 42. CHAPLET SHIPPING LIMITED 43. COBHAM SHIPPING COMPANY LTD 44. CONCEPT GIANT LTD 45. COOPERATIVE DEVELOPMENT BANK 46. CRYSTAL SHIPPING FZE 47. DAJMAR, Mohammad Hossein 48. DAMALIS MARINE CORPORATION 49. DARYA CAPITAL ADMINISTRATION GMBH 50. DARYA DELALAN SEFID KHAZAR SHIPPING COMPANY 51. DELTA KARA NAVIGATION LTD 52. DELTA NARI NAVIGATION LTD 53. DIAMOND SHIPPING SERVICES 54. DORKING SHIPPING COMPANY LTD 55. EAST OIL & GAS PRODUCTION COMPANY 56. EDBI EXCHANGE COMPANY 57. EDBI STOCK BROKERAGE COMPANY 58. EFFINGHAM SHIPPING COMPANY LTD 59. EIGHTH OCEAN ADMINISTRATION GMBH 60. EIGHTH OCEAN GMBH & CO. KG 61. ELBRUS LTD 62. ELCHO HOLDING LTD 63. ELEGANT TARGET DEVELOPMENT LIMITED 64. ELEVENTH OCEAN ADMINISTRATION GMBH 65. ELEVENTH OCEAN GMBH & CO. KG 66. EMKA COMPANY 67. EPSILON NARI NAVIGATION LTD 68. E-SAIL A.K.A.E-SAIL SHIPPING COMPANY 69. ETA NARI NAVIGATION LTD 70. ETERNAL EXPERT LTD 71. EUROPÃ ISCH-IRANISCHE HANDELSBANK 72. EXPORT DEVELOPMENT BANK OF IRAN 73. FAIRWAY SHIPPING 74. FAQIHIAN, Dr Hoseyn 75. FARNHAM SHIPPING COMPANY LTD 76. FASIRUS MARINE CORPORATION 77. FATSA 78. FIFTEENTH OCEAN ADMINISTRATION GMBH 79. FIFTEENTH OCEAN GMBH & CO. KG 80. FIFTH OCEAN ADMINISTRATION GMBH 81. FIFTH OCEAN GMBH & CO. KG 82. FIRST ISLAMIC INVESTMENT BANK 83. FIRST OCEAN ADMINISTRATION GMBH 84. FIRST OCEAN GMBH & CO. KG 85. FIRST PERSIAN EQUITY FUND 86. FOURTEENTH OCEAN ADMINISTRATION GMBH 87. FOURTEENTH OCEAN GMBH & CO. KG 88. FOURTH OCEAN ADMINISTRATION GMBH 89. FOURTH OCEAN GMBH & CO. KG 90. FUTURE BANK BSC 91. GACHSARAN OIL & GAS COMPANY 92. GALLIOT MARITIME INCORPORATION 93. GAMMA KARA NAVIGATION LTD 94. GIANT KING LIMITED 95. GOLDEN CHARTER DEVELOPMENT LTD 96. GOLDEN SUMMIT INVESTMENTS LTD 97. GOLDEN WAGON DEVELOPMENT LTD 98. GOLPARVAR, Gholam Hossein 99. GOMSHALL SHIPPING COMPANY LTD 100. GOOD LUCK SHIPPING COMPANY LLC 101. GRAND TRINITY LTD 102. GREAT EQUITY INVESTMENTS LTD 103. GREAT METHOD LTD 104. GREAT PROSPECT INTERNATIONAL LTD 105. HAFIZ DARYA SHIPPING LINES 106. HARVEST SUPREME LTD 107. HARZARU SHIPPING 108. HELIOTROPE SHIPPING LIMITED 109. HELIX SHIPPING LIMITED 110. HK INTERTRADE COMPANY LTD 111. HONG TU LOGISTICS PRIVATE LIMITED 112. HORSHAM SHIPPING COMPANY LTD 113. IFOLD SHIPPING COMPANY LIMITED 114. INDUS MARITIME INCORPORATION 115. INDUSTRIAL DEVELOPMENT & RENOVATION ORGANIZATION 116. INSIGHT WORLD LTD 117. INTERNATIONAL SAFE OIL 118. IOTA NARI NAVIGATION LIMITED 119. IRAN FUEL CONSERVATION ORGANIZATION 120. IRAN INSURANCE COMPANY 121. IRANIAN OFFSHORE ENGINEERING & CONSTRUCTION CO 122. IRANIAN OIL COMPANY LIMITED 123. IRANIAN OIL PIPELINES AND TELECOMMUNICATIONS COMPANY (IOPTC) 124. IRANIAN OIL TERMINALS COMPANY 125. IRANO MISR SHIPPING COMPANY 126. IRINVESTSHIP LTD 127. IRISL (MALTA) LTD 128. IRISL EUROPE GMBH 129. IRISL MARINE SERVICES AND ENGINEERING COMPANY 130. IRISL MARITIME TRAINING INSTITUTE 131. IRITAL SHIPPING SRL 132. ISI MARITIME LIMITED 133. ISIM AMIN LIMITED 134. ISIM ATR LIMITED 135. ISIM OLIVE LIMITED 136. ISIM SAT LIMITED 137. ISIM SEA CHARIOT LTD 138. ISIM SEA CRESCENT LTD 139. ISIM SININ LIMITED 140. ISIM TAJ MAHAL LTD 141. ISIM TOUR COMPANY LIMITED 142. ISLAMIC REPUBLIC OF IRAN SHIPPING LINES 143. JACKMAN SHIPPING COMPANY 144. KALA NAFT 145. KALAN KISH SHIPPING COMPANY LTD 146. KAPPA NARI NAVIGATION LTD 147. KARA SHIPPING AND CHARTERING GMBH 148. KAROON OIL & GAS PRODUCTION COMPANY 149. KAVERI MARITIME INCORPORATION 150. KAVERI SHIPPING LLC 151. KEY CHARTER DEVELOPMENT LTD 152. KHALILIPOUR, Said Esmail 153. KHANCHI, Ali Reza 154. KHAZAR EXPL & PROD CO 155. KHAZAR SHIPPING LINES 156. KHEIBAR COMPANY 157. KING PROSPER INVESTMENTS LTD 158. KINGDOM NEW LTD 159. KINGSWOOD SHIPPING COMPANY LIMITED 160. KISH SHIPPING LINE MANNING COMPANY 161. LAMBDA NARI NAVIGATION LIMITED 162. LANCING SHIPPING COMPANY LIMITED 163. LOGISTIC SMART LTD 164. LOWESWATER LTD 165. MACHINE SAZI ARAK 166. MAGNA CARTA LIMITED 167. MALSHIP SHIPPING AGENCY 168. MARBLE SHIPPING LIMITED 169. MAROUN OIL & GAS COMPANY 170. MASJED-SOLEYMAN OIL & GAS COMPANY 171. MASTER SUPREME INTERNATIONAL LTD 172. MAZANDARAN CEMENT COMPANY 173. MEHR CAYMAN LTD 174. MELLAT BANK SB CJSC 175. MELLI AGROCHEMICAL COMPANY PJS 176. MELLI BANK PLC 177. MELLI INVESTMENT HOLDING INTERNATIONAL 178. MELODIOUS MARITIME INCORPORATION 179. METRO SUPREME INTERNATIONAL LTD 180. MIDHURST SHIPPING COMPANY LIMITED (MALTA) 181. MILL DENE LTD 182. MINISTRY OF ENERGY 183. MINISTRY OF PETROLEUM 184. MODALITY LTD 185. MODERN ELEGANT DEVELOPMENT LTD 186. MOUNT EVEREST MARITIME INCORPORATION 187. NAFTIRAN INTERTRADE COMPANY 188. NAFTIRAN INTERTRADE COMPANY SRL 189. NAMJOO, Majid 190. NARI SHIPPING AND CHARTERING GMBH & CO. KG 191. NARMADA SHIPPING 192. NATIONAL IRANIAN DRILLING COMPANY 193. NATIONAL IRANIAN GAS COMPANY 194. NATIONAL IRANIAN OIL COMPANY 195. NATIONAL IRANIAN OIL COMPANY NEDERLAND (A.K.A.: NIOC NETHERLANDS REPRESENTATION OFFICE) 196. NATIONAL IRANIAN OIL COMPANY PTE LTD 197. NATIONAL IRANIAN OIL COMPANY, INTERNATIONAL AFFAIRS LIMITED 198. NATIONAL IRANIAN OIL ENGINEERING AND CONSTRUCTION COMPANY (NIOEC) 199. NATIONAL IRANIAN OIL PRODUCTS DISTRIBUTION COMPANY (NIOPDC) 200. NATIONAL IRANIAN OIL REFINING AND DISTRIBUTION COMPANY 201. NATIONAL IRANIAN TANKER COMPANY 202. NEUMAN LTD 203. NEW DESIRE LTD 204. NEW SYNERGY 205. NEWHAVEN SHIPPING COMPANY LIMITED 206. NINTH OCEAN ADMINISTRATION GMBH 207. NINTH OCEAN GMBH & CO. KG 208. NOOR AFZA GOSTAR 209. NORTH DRILLING COMPANY 210. NUCLEAR FUEL PRODUCTION AND PROCUREMENT COMPANY 211. OCEAN CAPITAL ADMINISTRATION GMBH 212. OCEAN EXPRESS AGENCIES PRIVATE LIMITED 213. ONERBANK ZAO 214. OXTED SHIPPING COMPANY LIMITED 215. PACIFIC SHIPPING 216. PARS SPECIAL ECONOMIC ENERGY ZONE 217. PARTNER CENTURY LTD 218. PEARL ENERGY COMPANY LTD 219. PEARL ENERGY SERVICES, SA 220. PERSIA INTERNATIONAL BANK PLC 221. PETRO SUISSE 222. PETROIRAN DEVELOPMENT COMPANY LTD 223. PETROLEUM ENGINEERING & DEVELOPMENT COMPANY 224. PETROPARS INTERNATIONAL FZE 225. PETROPARS IRAN COMPANY 226. PETROPARS LTD 227. PETROPARS OILFIELD SERVICES COMPANY 228. PETROPARS UK LIMITED 229. PETWORTH SHIPPING COMPANY LIMITED 230. POST BANK OF IRAN 231. POWER PLANTS' EQUIPMENT MANUFACTURING COMPANY (SAAKHTE TAJHIZATE NIROOGAHI) 232. PROSPER METRO INVESTMENTS LTD 233. RASTKHAH, Engineer Naser 234. REIGATE SHIPPING COMPANY LIMITED 235. RESEARCH INSTITUTE OF NUCLEAR SCIENCE & TECHNOLOGY 236. REZVANIANZADEH, Mohammad Reza 237. RISHI MARITIME INCORPORATION 238. SACKVILLE HOLDINGS LTD 239. SAFIRAN PAYAM DARYA SHIPPING COMPANY 240. SALEHI, Ali Akbar 241. SANFORD GROUP 242. SANTEXLINES 243. SECOND OCEAN ADMINISTRATION GMBH 244. SECOND OCEAN GMBH & CO. KG 245. SEIBOW LOGISTICS LIMITED 246. SEVENTH OCEAN ADMINISTRATION GMBH 247. SEVENTH OCEAN GMBH & CO. KG 248. SHALLON LTD 249. SHEMAL CEMENT COMPANY 250. SHINE STAR LIMITED 251. SHIPPING COMPUTER SERVICES COMPANY 252. SILVER UNIVERSE INTERNATIONAL LTD 253. SINA BANK 254. SINO ACCESS HOLDINGS 255. SINOSE MARITIME 256. SISCO SHIPPING COMPANY LTD 257. SIXTEENTH OCEAN ADMINISTRATION GMBH 258. SIXTEENTH OCEAN GMBH & CO. KG 259. SIXTH OCEAN ADMINISTRATION GMBH 260. SIXTH OCEAN GMBH & CO. KG 261. SMART DAY HOLDINGS LTD 262. SOLTANI, Behzad 263. SORINET COMMERCIAL TRUST (SCT) 264. SOROUSH SARAMIN ASATIR 265. SOUTH WAY SHIPPING AGENCY CO. LTD 266. SOUTH ZAGROS OIL & GAS PRODUCTION COMPANY 267. SPARKLE BRILLIANT DEVELOPMENT LIMITED 268. SPRINGTHORPE LIMITED 269. STATIRA MARITIME INCORPORATION 270. SUREH (NUCLEAR REACTORS FUEL COMPANY) 271. SYSTEM WISE LTD 272. TAMALARIS CONSOLIDATED LTD 273. TENTH OCEAN ADMINISTRATION GMBH 274. TENTH OCEAN GMBH & CO. KG 275. TEU FEEDER LIMITED 276. THETA NARI NAVIGATION 277. THIRD OCEAN ADMINISTRATION GMBH 278. THIRD OCEAN GMBH & CO. KG 279. THIRTEENTH OCEAN ADMINISTRATION GMBH 280. THIRTEENTH OCEAN GMBH & CO. KG 281. TOP GLACIER COMPANY LIMITED 282. TOP PRESTIGE TRADING LIMITED 283. TRADE CAPITAL BANK 284. TRADE TREASURE 285. TRUE HONOUR HOLDINGS LTD 286. TULIP SHIPPING INC 287. TWELFTH OCEAN ADMINISTRATION GMBH 288. TWELFTH OCEAN GMBH & CO. KG 289. UNIVERSAL TRANSPORTATION LIMITATION UTL 290. VALFAJR 8TH SHIPPING LINE 291. WEST OIL & GAS PRODUCTION COMPANY 292. WESTERN SURGE SHIPPING COMPANY LIMITED 293. WISE LING SHIPPING COMPANY LIMITED 294. ZANJANI, Babak 295. ZETA NERI NAVIGATION